Case 1:19-cv-05649-PKC. Document 40 Filed 10/13/20 Page 3 of 6
C 1:19-cv-05649-PKC Document 42 Filed 10/14/20 page 1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DAME PRODUCTS,

Plaintiff,
Case No. 1:19-cv-05649-PKC
~against- Ab Fee

SECOND REVISED CIVIL CASE
THE METROPOLITAN TRANSIT AUTHORITY, MAN AGEMENT PLAN AND
JANNO LIEBER , individually and in his official SCHEDULING ORDER

capacity as Chief Development Officer and President
of MTA Capital Construction, and PAT FOYE,
individually and in his official capacity as Chairman
and Chief Executive Officer of the MTA,

Defendants.

 

 

This Civil Case Management Plan (the “Plan”) is submitted by the parties in
accordance with Rule 26(f}(3), Fed. R. Civ. P.

1. All parties (censent) (do not consent) to conducting all further proceedings before a
Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c). [Circle one.] The
patties are free to withhold consent without adverse substantive consequences. [If all
parties consent, the remaining paragraphs need not be completed.]

2. This case (is) (is- #4) to be tried to a jury, without waiver of defendants’ right to assert
that claims for injunctive and/or declaratory relief must be decided by the Court.

3, Amended pleadings may not be filed and additional partigs may,not be joined except
with leave of the Court. T4e- te fre moh Jon Sageved, Y

4. Initial disclosures, pursuant to Rules 26(a)(1), Fed. R. Civ. P., have been completed.

5. All fact discovery shall be completed no later than March 5, 2021.

 

6. The parties are to conduct discovery in accordance with the Federal Rules of Civil
Procedure and the Local Rules of the Southern District of New York. The following
interim deadlines may be extended by the written consent of all parties without
application to the Court, provided that all fact discovery is completed by the date set
forth in paragraph 5 above.

Initial requests for production of documents have been served.
Initial interrogatories have been served.

Depositions to be completed by February 19, 2021.

Requests to Admit to be served no later than March 5, 2021.

Ro sp

 

 
10.

Case L1SGyQGE4GPKC Rocument 40, Filed LOA BIO, Frage tof 6,

a. All expert discovery shall be completed no later than April 30, 2021.

b. No later than thirty (30) days prior to the date in paragraph 5, Le. the completion
of all fact discovery, the parties shall meet and confer on a schedule for expert
disclosures, including reports, production of underlying documents and
depositions, provided that (i) expert report(s) of the party with the burden of proof
shall be due before those of the opposing party's expert(s); and (ii) all expert
discovery shall be completed by the date set forth in paragraph 7(a)

All motions and applications shall be governed by the Court's Individual Practices,
including pre-motion conference requirements, except that motions in limine may be
made without a premotion conference on the schedule set forth in paragraph 11.
Pursuant to the authority of Rule 16(c)(2), Fed. R. Civ. P., any motion for summary
judgment will be deemed untimely unless a request for a premotion conference
relating thereto is made in writing within fourteen (14) days of the date in paragraph
5, Le., the close of fact discovery.

All counsel must meet face-to-face for at least one hour to discuss settlement within
fourteen (14) days following the close of fact discovery.

a. Counsel for the parties have discussed an informal exchange of information in aid
of an early settlement of this case and have agreed upon the following:

The parties have had extensive settlement discussions and have exchanged certain
information to facilitate that process. The parties now believe that formal
discovery will be necessary to adduce the necessary evidence to resolve the case.

b. Counsel for the parties have discussed the use of the following alternate dispute
resolution mechanisms for use in this case: (i) a settlement conference before a
Magistrate Judge; (ii) participation in the District's Mediation Program; and/or (1i1)
retention of a privately retained mediator. Counsel for the parties propose the
following alternate dispute resolution mechanism for this case:

The parties’ counsel are prepared to continue informal settlement negotiations,
though those discussion are currently at an impasse. The parties propose a
settlement conference before the Magistrate Judge or a private mediator _as
potential further alternative dispute resolution mechanisms at or near the close of

fact discovery.

c. Counsel for the parties recommend that the alternate dispute resolution
mechanism designated in paragraph b, be employed at the following point in the
case (e.g. within the next sixty days; after the deposition of plaintiff is completed
(specify date); after the close of fact discovery)

 
11.

12.

13.

   
 

At or near the close of fact discovery.

d, The use of any alternative dispute regolution mechanism does not stay or modify
any date in this Order.

The Final Pretrial Submission Date/is thisty forty-five (3045) days following the
close of fact and expert discovery, orforty-frve-(45)-days after reselntion ofany
motionts}for-summarjudement (whichever istater). By the Final Pretrial
Submission Date, the patties shall submit a Joint Pretrial Order prepared in
accordance with the undersigned's Individual Practices and Rule 26(a){3), Fed. R.
Civ. P. Any motions in limine shall be filed after the close of discovery and before
the Final Pretrial Submission Date and the premotion conference requirement is
waived for any such motion. If this action is to be tried before a jury, proposed voir
dire, jury instructions and verdict form shall also be filed by the Final Pretrial
Submission Date. Counsel are required to meet and confer on a joint submission of
proposed jury instructions and verdict form, noting any points of disagreement in the
joint submission. Jury instructions may not be submitted after the Final Pretrial
Submission Date, unless they meet the standard of Rule 51(a)(2)(A), Fed. R. Civ. P.
If this action is to be tried to the Court, proposed findings of fact and conclusions of
law should be submitted by the Final Pretrial Submission Date.

Counsel for the parties have conferred and their present best estimate of the length of
trial is one week.

[Other items, including those in Rule 26(f)(3).]

For the initial Request for Production of Documents (“Document Request’’), the responsive
documents were due no earlier than sixty (60) days from the date of the Document Request.

The parties shall confer on appropriate limitations on the format and level of detail in any
privilege log pursuant to Local Civil Rule 26.2(c).

TO BE COMPLETED BY THE COURT:

The Plan has been reviewed by the Court and, except as modified, is adopted as the
Scheduling Order of this Court in accordance with Rule 16(b), Fed. R. Civ. P.

14,

15.

[Other] Darce—te Ss CI ference A VAC TEO.

The next Case Management Conference is scheduled for Va ech ad, 24 At 10:3 04-4,

This ORDER may not be modified or the dates herein extended, except by further Order of
this Court for good cause shown. Any application to modify or extend the dates herein
(except as noted in paragraph 6) shall be made in a written application in accordance with

 
Case. Li Laser OASAR ANC Gocument 40, Filed 10 3/50 rage Spor 4

paragraph 1(C) of the Court's Individual Practices and shall be made no less than five (5)
days prior to the expiration of the date sought to be extended.

Dated: lo /> “LP
Jf EE

P. Kevin Castel
United States District Judge

 
